         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  LEONARDO LEVETTE MCMILLAR


                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        4:18-cv-259
                                                                                                     4:12-cr-017
                  UNITED STATES OF AMERICA




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that in accordance with this Court's order dated August 5, 2019, adopting the Report and

                    Recommendation of the U.S. Magistrate Judge as the opinion of this Court, Government's motion to

                    dismiss is GRANTED and Movant's 28 U.S.C. § 2255 Petition is DENIED. In addition, Movant is

                    not entitled to a Certificate of Appealability, rendering moot any request for in forma pauperis status

                    on appeal. This case stands closed.




            08/05/2019                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
